﻿ Two years ago, on the occasion of Papua New Guinea's admission to membership in the United Nations, I had the honour to address the thirtieth session of the United Nations General Assembly.1 Since then Papua New Guinea has held national elections, and I now avail myself of this opportunity to reaffirm Papua New Guinea's support of and continuing commitment to the principles of the United Nations.
1.	Papua New Guinea wishes to congratulate you, Mr. President, on your election to your high office. The task that you have been given is not an easy one, as the outcome of this session of the General Assembly will depend largely on your guidance. I wish you well in this task.
2.	I wish also to pay a tribute to your predecessor, Ambassador Amerasinghe of Sri Lanka, who performed his duties as President of the thirty-first session of the General Assembly with distinction.
3.	I should also like to place on record Papua New Guinea's appreciation for the work done by the Secretary- General and his staff.
4.	It gives me great pleasure, on behalf of the people of Papua New Guinea, to extend a warm welcome to the Socialist Republic of Viet Nam and the Republic of Djibouti as new Members of the United Nations. 
5.	Papua New Guinea is still a very young Member of the United Nations family and is only now becoming aware of the full scope of the Organization. Our experience with the United Nations has, so far, been .limited to a number of the special bodies of the Organization and its related agencies. These are already making a valuable contribution to Papua New Guinea's development.
6.	There are numerous United Nations conferences and meetings held every year on many and varied technical matters. In view of our limited resources, we have carefully selected the conferences to which we could send representatives, but now we must ask whether the diversity and complexity of the matters considered by the United Nations family have not grown so great that this Organization is losing its effectiveness. Papua New Guinea hopes that a cautious review of this problem could be made.
7.	Papua New Guinea attended the recent Commonwealth Heads of Government meeting in London in June and came away from it with a sense of achievement. The Commonwealth has proved that it can play an effective role in the field of international affairs, and we therefore applaud the decision taken at the last General Assembly session to grant the Commonwealth Secretariat observer status within the United Nations 
8.	Papua New Guinea has been involved, through direct participation, in programmes of action and development undertaken by the world community to create a peaceful and balanced world order, especially in the field of international trade. We have also followed with much interest the current North-South dialogue at the Conference on International Economic Co-operation. We deeply regret that the results of that Conference fell short of expectations. Papua New Guinea will continue its active participation in the meetings under the auspices of UNCTAD, particularly in relation to the Integrated Programme for Commodities with the common fund. We should like to see a much firmer commitment by the parties involved on these two particular issues. This commitment should be one based on an honest and realistic exploration of all avenues, because failing to do so may well lead to inappropriate and inadequate solutions, and certainly not to the new international economic order we all wish to see.
9.	My Government has noted with concern the failure so far of the Third United Nations Conference on the Law of the Sea to reach a successful conclusion. Papua New Guinea is among those countries which have felt obliged to take action to extend fishing limits to protect their resources. We acknowledge, however, that this kind of individual self-help is a poor substitute for a generally-accepted treaty. The Conference also failed to meet the just demands of the third world for a fair and equitable regime to govern the exploitation of the deep-sea-bed.
10.	In the absence of a new treaty, the general extension of fishing limits has created a special challenge for the countries of the South Pacific. Most of Us in the South Pacific are developing countries; some lack any resources of economic value except fish. Fisheries management has presented these countries with a new opportunity for regional co-operation. However, we know that this is a field in which rich and powerful countries can gain benefits at the expense of the smaller, less-developed nations. Papua New Guinea is a small country, but we are determined to resist exploitation by foreign fishing interests. We are also determined to see that the policy of regional co-operation takes account of the interests of our developing neighbours, including those not yet fully independent and those smaller than ourselves.
11.	Papua New Guinea was honoured to welcome Samoa, another member of the Pacific group, into the United Nations at the last session. We hope that with the admission of more Pacific countries into the United Nations and other agencies the voice of the South Pacific can now be clearly heard.
12.	The South Pacific region is often thought to consist of many small island-nations without regional identity. That is no longer true: the region now has an identity in the South Pacific Forum, and we hope that decisions made by that body will be given due consideration by the United Nations, its related agencies and all Member nations. .
13.	Papua New Guinea is an ardent supporter of the decolonization process, and we note with considerable gratification that our near neighbour, the Solomon Islands, will become independent next year. It is the hope of Papua New Guinea that all of the few remaining colonies, not only within the South Pacific area but world-wide, will achieve self-determination within the immediate future.
14.	I should now like to speak about some of the major international issues before the General Assembly. Of particular concern to Papua New Guinea are developments in southern Africa.
15.	First, as regards Rhodesia, Papua New Guinea strongly supports a negotiated settlement between the parties involved. We welcome efforts by the Governments of the United Kingdom and the United States of America to seek a constitutional settlement there. We would not support the use of force in any settlement of this question. We have already made it clear at the Commonwealth Heads of Government meeting that we should like to see majority rule in Rhodesia. Any settlement there must fully ensure the rights of the black African majority.
16.	Papua New Guinea condemns the situation in southern Africa, where the rights of the people are totally suppressed by small white minorities. Full pressure should be brought to bear on these minority regimes to ensure an equitable settlement in southern Africa. Papua New Guinea fully supports the present sanctions imposed upon South Africa and Rhodesia. However, we have serious reservations about their effectiveness, particularly when influential Members of this Organization do not play their part by enforcing them.
17.	My country recently banned trade with South Africa. Although trade between Papua New Guinea and South Africa was very small, we wish to play our part in enforcing the sanctions. We call upon other, more influential Members of the United Nations to be totally honest in enforcing the agreed sanctions. We feel that the racist regime will continue to oppress the majority of the people of South Africa as long as Members of this Organization continue illegally to trade or associate with this racist regime.
18.	While we are concerned at illegal white minority regimes that cause suffering to black people in southern Africa, Papua New Guinea is also gravely concerned that in Uganda there is a black regime which resorts to oppression of its own people. This must be condemned in the strongest possible terms by this Assembly, and we urge that consideration should be given to ways in which this Assembly can help to alleviate suffering in that country.
19.	In addition to the appalling denial of human rights already mentioned, there are instances of many other countries denying their citizens basic human rights. Such violations must be strongly condemned. It is the view of my Government that this Organization must take appropriate action to ensure that all people of all races are accorded the fundamental rights and freedoms enshrined in the Charter and other instruments of the United Nations.
20.	Another area of grave concern to us is the continuing development and testing of new types of nuclear weapons. In the past we have strongly opposed the testing of such weapons, particularly in the Pacific region, and we will continue to do so. That the testing of nuclear weapons has not been totally banned is a matter to be regretted, and 1 urge all nations to co-operate in the search for an effective means of controlling those weapons of mass destruction.
21.	There is one further issue that I must mention. That is the question of resolving the conflict situation in the Middle East. We commend the diplomatic initiatives taken by the United States of America on this problem and have sincere hopes of their success. It is essential that there be an early resumption of the Geneva negotiations. We hold the view that a Palestinian State must be given recognition but, on the other hand, we firmly believe that Israel must not be denied the right to exist as a sovereign State.
22.	I have touched on a number of issues of real concern to the world community and hope that this session will find lasting solutions to those and many other issues to be debated in this forum. Finally, I wish to reiterate the view of my Government that our involvement and participation in international affairs reflects the genuine values that our people have and their aspirations to live in a peaceful world. We shall continue to be mindful of developments on the international scene and the likely implications for Papua
New Guinea and the region of which we are part. Papua New Guinea will continue to contribute, within its limited resources, to the objectives of this Organization and to accept our share of the responsibilities of membership in the United Nations and the international community.
 


